Exhibit 10.2


RESTRICTED STOCK AGREEMENT


Shares of Restricted Stock are awarded, effective as of the Date of Grant (as
defined below), by Emmis Communications Corporation (the “Company”) to the
person named below (the “Grantee”) upon the following terms and conditions.  The
Grantee will be deemed to have accepted the Restricted Stock unless the Grantee
delivers a written notice of rejection to the Company within 120 days of the
Date of Grant.  The Restricted Stock grant evidenced by this Restricted Stock
Agreement (the “Agreement”) is made pursuant to the Emmis Communications
Corporation 2016 Equity Compensation Plan (the “Plan”), which is incorporated in
this Agreement by reference.  A prospectus for the Plan is located on the
Company’s Intranet at "www.inside.emmis.com."


1.  Definitions.  For purposes of this Agreement and any amendments hereto, the
terms defined in Section 2 of the Plan, when capitalized in this Agreement,
shall have the same meanings as the meanings ascribed to them by the Plan,
unless a different meaning is specified in this Agreement, or unless a different
meaning is plainly required by the context.  For purposes of this Agreement and
any amendments hereto, the following terms, when capitalized, have the following
meanings, unless a different meaning is plainly required by the context:


Grantee:                


Restricted Stock:
               
Date of Grant:
 
Vesting Date:




2.  Reference to Plan.  The Restricted Stock is granted pursuant to the Plan in
effect on the Date of Grant.  No amendment of the Plan adopted after the Date of
Grant shall apply to the Restricted Stock unless, by its express provisions, the
amendment is effective retroactive to the Date of Grant or some earlier date. 
No such retroactive amendment may, without the consent of the Grantee, adversely
affect the rights of the Grantee under this Agreement.


3.  Share Award.  The Company hereby awards to the Grantee, subject to the terms
and conditions of the Plan and subject to the terms and conditions of this
Agreement, the Restricted Stock in the form of Class A Common Stock of the
Company.


4.  Vesting and Restrictions on Transfer.  The Restricted Stock will vest on the
Vesting Date or such earlier date as may be determined pursuant to this
Agreement or the Plan unless the Restricted Stock has been forfeited pursuant to
Section 5.  During the time from the Date of Grant to the Vesting Date or such
earlier date as may be determined pursuant to this Agreement or the Plan (the
“Restricted Period”), the Grantee may not sell, assign, transfer, pledge or
otherwise encumber the Restricted Stock, except as hereinafter provided, and any
action or omission by the Grantee in violation of this prohibition shall be void
and will not be recognized as effective. The Committee shall have the authority,
in its discretion, to waive the provisions of Section 5 and to shorten the
Restricted Period as to any or all of the Restricted Stock, and thereby to cause
such Restricted Stock to vest at an earlier date.


5.  Forfeiture and Early Vesting.


(a) The Restricted Stock shall be forfeited and returned to the Company if the
Grantee has a Termination of Employment prior to the Vesting Date, unless the
Termination of Employment is:  (i) due to the death of the Grantee; or (ii) due
to the Disability of the Grantee; or (iii) effected by the Company or a
Subsidiary due to the elimination of the Grantee’s position (other than in
connection with the sale or disposition of one or more stations, magazines or
other business units); or (iv) effected by the Company or a Subsidiary in
connection with the sale


1



--------------------------------------------------------------------------------

Exhibit 10.2


or disposition of one or more stations, magazines or other business units; or
(v) due to the Retirement (as defined below) of the Grantee.  However, the
provisions of this Section shall not be deemed to limit the authority of the
Committee to declare the Restricted Stock fully vested whenever the Committee
may determine that such action is appropriate pursuant to the Plan or this
Agreement.


(b) If the Grantee has a Termination of Employment prior to the Vesting Date due
to the death, Disability or Retirement of the Grantee or in connection with the
sale or disposition of one or more stations, magazines or other business units,
all of the Restricted Stock shall vest immediately prior to such Termination of
Employment.  For purposes of this Agreement, “Retirement” shall mean a
Termination of Employment other than for Cause at a time when either:


(i)
the sum of the Grantee’s years of service to the Company plus the Grantee’s age
upon Termination of Employment is not less than sixty-five, or



(ii)
the Grantee is not less than fifty-five years of age and the Grantee has
provided not less than ten years of service to the Company.



For purposes of Section 5(b), years of service to the Company, whether completed
before or after the Date of Grant, shall be included.


(c) If the Grantee has a Termination of Employment that is effected by the
Company or a Subsidiary due to the elimination of the Grantee’s position (other
than in connection with the sale or disposition of one or more stations,
magazines or other business units) prior to the Vesting Date, then the portion
of the Restricted Stock that shall vest immediately prior to such Termination of
Employment is equal to the total number of shares of Restricted Stock times a
fraction, the numerator of which is the number of days from the Date of Grant to
the date of the Termination of Employment and the denominator of which is the
number of days between the Date of Grant and the Vesting Date.  If the
calculation in the preceding sentence results in a fractional share, the number
of shares which are not forfeited will be rounded up to the next whole share. 
The remaining shares of Restricted Stock shall be forfeited and returned to the
Company.


(d) Following the forfeiture of a share of Restricted Stock, the Grantee shall
no longer hold any rights as a shareholder with respect to the forfeited shares
of the Restricted Stock, and such forfeited shares shall no longer be
outstanding.


6.   Certificates for Restricted Stock.  Following the Date of Grant, the
Company may issue a certificate in respect of the Restricted Stock in the name
of the Grantee and, if so, shall hold such certificate of deposit for the
account of the Grantee until the expiration of the Restricted Period.  Each such
certificate shall bear the following legend:


The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Emmis Communications Corporation 2015 Equity Compensation Plan and an
Agreement entered into between the registered owner and Emmis Communications
Corporation.  Copies of such Plan and Agreement are on file in the office of the
Secretary of Emmis Communications Corporation, One Emmis Plaza, 40 Monument
Circle, Suite 700, Indianapolis, Indiana 46204.


Upon issuance of such certificate, the Grantee shall be deemed to have appointed
the Company as its agent to sell, transfer or assign the Restricted Stock in
such manner as the Company deems appropriate, provided that such sale, transfer
or assignment is not prohibited by the terms of this Agreement or the Plan.  In
addition, if requested by the Company, following the issuance of such
certificate, the Grantee shall execute a stock power endorsed in blank and shall
promptly deliver such stock power to the Company.




2



--------------------------------------------------------------------------------

Exhibit 10.2


7.  Grantee's Rights as Stockholder.  If a certificate is issued for the
Restricted Stock, then during the Restricted Period: (i) the Grantee shall have
the right to vote any Restricted Stock which has not been forfeited hereunder;
and (ii) the Grantee shall have the right to receive any declared distribution
(provided, however, that if the distribution is in the form of Stock or other
securities, the Stock or other securities shall be subject to the same
restrictions as the Restricted Stock).  Except as otherwise provided in this
Agreement, the Grantee shall have none of the rights of a shareholder in respect
of the Restricted Stock.


8.  Delivery of Shares Upon Expiration of Restricted Period.  Upon the
expiration of the Restricted Period, the Company shall issue a certificate in
respect to the Restricted Stock in the name of the Grantee.  Such certificate
shall be free from any restrictive legend.  If the Company issued a certificate
pursuant to Section 6, the Company shall (i) exchange the previously issued
certificate in respect of the Restricted Stock for a new certificate in respect
of such shares that does not bear the legend provided for in Section 6 above,
(ii) deliver such new certificate to the Grantee and (iii) relinquish to the
Grantee the stock power held by the Company pursuant to Section 6.


9. Adjustments for Changes in Capitalization of the Company.  If the Company is
involved in any reorganization, reclassification, recapitalization, stock split,
reverse stock split, stock dividend, share combination, merger, consolidation,
asset spin‑off or similar event, the Committee will make equitable adjustments
of the number of shares of Restricted Stock and all other matters relating to
the Plan and the Restricted Stock (including the type of security or property to
be delivered upon vesting), all in such manner as may be determined by the
Committee in its discretion, in order to prevent dilution or enlargement of the
Grantee’s rights under this Agreement.  The Committee’s determination is
conclusive in these matters.  Any shares of Stock or other securities received
by the Grantee as a result of any of the foregoing shall be subject to the same
restrictions as the Restricted Stock.


10.  Delivery and Registration of Shares of Stock.  The Company's obligation to
deliver shares of Stock hereunder shall, if the Committee so requests, be
conditioned upon the receipt of a representation as to the investment intention
of the Grantee or any other person to whom such shares are to be delivered, in
such form as the Committee shall determine to be necessary or advisable to
comply with the provisions of the Securities Act of 1933, as amended, or any
other federal, State or local securities legislation.  In requesting any such
representation, it may be provided that such representation requirement shall
become inoperative upon a registration of such shares or other action
eliminating the necessity of such representation under such Securities Act or
other securities legislation.  The Company shall not be required to deliver any
shares under this Agreement prior to (i) the admission of such shares to listing
on any stock exchange on which the shares of Stock may then be listed, and (ii)
the completion of such registration or other qualification of such shares under
any state or federal law, rule or regulation, as the Committee shall determine
to be necessary or advisable.


11. Section 83(b) Election. The Grantee is not prohibited from making the
election permitted under Section 83(b) of the Code (i.e., an election to include
in such Grantee’s gross income in the year of transfer the amounts specified in
Section 83(b) of the Code), provided Grantee notifies the Company of such
election within ten days of filing notice of the election with the Internal
Revenue Service.


12.  Withholding Tax.  Upon vesting of the Restricted Stock (or at such earlier
time if an election is made by the Grantee under Section 83(b) of the Internal
Revenue Code of 1986, as amended, to include the value of the Restricted Stock
in taxable income), the Company shall have the right to require the Grantee or
other person receiving the Restricted Stock to pay the Company the amount of any
taxes which the Company is required to withhold with respect to the Restricted
Stock or, in lieu thereof, to retain, or sell without notice, a sufficient
number of shares of the Restricted Stock held by it to cover the amount of tax
required to be withheld.  Furthermore, the Company shall have the right to defer
the delivery of shares and the release of the stock power, as provided in
Section 8, following the expiration of the Restricted Period until arrangements
satisfactory to the Company have been made with respect to any withholding
obligations. The Company shall also have the right to deduct from all dividends
paid with respect to the Restricted Stock the amount of any taxes which the
Company or any Affiliate is required to withhold with respect to such dividend
payments.




3



--------------------------------------------------------------------------------

Exhibit 10.2


13.  Notices.  All notices hereunder to the Company shall be delivered or mailed
to it addressed to the Secretary, Emmis Communications Corporation, One Emmis
Plaza, 40 Monument Circle, Suite 700, Indianapolis, Indiana 46204.  All notices
hereunder to the Grantee shall be delivered personally or mailed to the address
of the Grantee's personal residence on file with the Company.  Such addresses
for the service of notices may be changed at any time provided written notice of
the change is furnished in advance to the other party.


14.  Plan and Plan Interpretations as Controlling.  The Restricted Stock and the
terms and conditions herein set forth are subject in all respects to the terms
and conditions of the Plan, which are controlling.  All determinations and
interpretations of the Committee shall be binding and conclusive upon the
Grantee or Grantee’s legal representatives with regard to any question arising
hereunder or under the Plan.


15. Grantee's Service.  Nothing in this Agreement shall:  (i) limit the right of
the Company or any of its Affiliates to terminate the Grantee's service as a
director, officer or employee, for any or no reason or (ii) otherwise impose
upon the Company or any of its Affiliates any obligation to employ or accept the
services of the Grantee.


16. Compliance with Laws and Regulations.


(a)  This Award of the Restricted Stock and the transactions described in the
Plan and this Agreement are subject to compliance by the Company and the Grantee
with all applicable requirements of law, including but not limited to federal
and state securities laws, and with all applicable regulations of The Nasdaq
Stock Market (or any other stock exchange, if applicable) on which the Stock may
be designated or listed for trading at the time of the Award or the subsequent
issuance of the Stock certificate following the expiration of the Restricted
Period.


(b) It is further intended that the Restricted Stock is exempt from the
requirements of Internal Revenue Code Section 409A. Therefore, as otherwise
provided in the Plan, this Agreement shall be administered, interpreted, and
construed to carry out such intention, and any provision of this Agreement that
cannot be so administered, interpreted, and construed shall to that extent be
disregarded and of no effect.


17. Entire Agreement; Governing Law; Attorneys’ Fees.  The Plan is incorporated
into this Agreement by reference as if it appeared here in full.  The Plan and
this Agreement together make up the entire agreement of the Company and Grantee
with respect to the subject matter of this Agreement and supersede in their
entirety all prior promises and agreements of the Company and Grantee with
respect to the subject matter of this Agreement.  This Agreement is to be
construed, administered and governed in all respects under and by the internal
laws (but not the choice of law rules) of the State of Indiana.  Each of the
Company and Grantee hereby submits to jurisdiction before any state or federal
court of record in Marion County, Indiana.




IN WITNESS WHEREOF, this Restricted Stock Agreement is effective as of the Date
of Grant.




Note: The Grantee will be deemed to have accepted the Restricted Stock unless
the Grantee delivers a written notice of rejection to the Company within 120
days of the Date of Grant.








4

